Citation Nr: 0211470	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-04 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota, which 
determined that new and material evidence sufficient to 
reopen the veteran's claim for service connection for a low 
back disorder had not been submitted, and denied his claim.  
The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a January 1973 rating decision, the M&ROC originally 
denied the veteran's claim for service connection for a low 
back disorder; this denial was subsequently confirmed and 
continued in an M&ROC rating decision dated in March 1997.

3.  The veteran was notified of the M&ROC's March 1997 denial 
and of his appellate rights by a letter dated in March 1997, 
but did not file a timely appeal.

4.  The evidence received since the March 1997 rating 
decision denying service connection for a low back disorder 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.






CONCLUSIONS OF LAW

1.  The March 1997 M&ROC rating decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2001).

2.  The evidence received since the March 1997 M&ROC rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as well 
as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in December 
1999, in the statement of the case (SOC) issued in March 
2000, in the supplemental statements of the case (SSOCs) 
issued in May 2001 and July 2001, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in the SOC provided to 
the veteran in March 2000, the M&ROC provided the veteran 
with detailed information about VA assistance in developing 
claims under 38 C.F.R. 3.159, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements. The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the M&ROC has completely developed the record, any 
requirement that the M&ROC further explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, the report of a VA examination conducted several 
months after the veteran's discharge from active duty, 
including spine x-rays, post-service private treatment notes, 
VA outpatient treatment notes, statements from friends and 
family members of the veteran, and numerous personal 
statements made by the veteran in support of his claim.  The 
M&ROC has obtained all pertinent records regarding the issue 
on appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

In a January 1973 rating decision, the M&ROC initially denied 
the veteran's claim for a low back disorder on the basis that 
while the evidence showed a single complaint of back pain in 
May 1971 while in service, with no known trauma, the evidence 
did not show any evidence of a back disorder at the time of 
service discharge in August 1972.  Furthermore, the only back 
problem shown at the time of a VA post-service examination in 
December 1972 was spondylolysis interarticulars at L5 without 
significant forward displacement of L5 on S1, which was noted 
to be a constitutional or developmental abnormality of the 
spine for which service connection could not be granted under 
VA regulations.  The veteran did not appeal this decision.

In December 1996, the M&ROC received a statement from the 
veteran that was construed as a claim to reopen the 
previously denied claim for service connection for a low back 
disorder.  In a decision dated in March 1997, the M&ROC 
determined that new and material evidence sufficient to 
reopen the veteran's previously denied claim had not been 
submitted, and again denied his claim.  

Newly-submitted evidence considered at the time of the March 
1997 M&ROC decision included a neurological consultation 
report dated in October 1996 from James B. Ragland, M.D., a 
neurologist at Regional Neurological Center, P.C.  At that 
time, Dr. Ragland noted that "He tells me that while he was 
in the Navy in 1971, he was lifting a heavy weight in the 
engine room and hurt his back.  At the time he felt a pain in 
the low back."  Current complaints included low back pain, 
numbness in the legs, and weakness and stiffness.  The 
veteran indicated that he had had x-rays taken in 1972 that 
showed "something wrong," but apparently he did not know 
what had been diagnosed.  Following an examination, the 
examiner rendered a diagnosis of a history of low back pain 
and numb feeling in both legs, but indicated that "with no 
clear cut objective signs except for the give away weakness 
to the TA [tibialis anterior] muscle, I cannot come to a 
conclusion."  He recommended NCS/EMG [nerve conduction 
studies/electromyograph] studies of both lower extremities 
and a MRI [magnetic resonance imaging] of the lumbosacral 
spine.

Also considered was the report of a VA x-ray of the veteran's 
lumbosacral spine taken in November 1996, which showed 
moderate narrowing at L1-L2, L2-L3 and L3-L4, and milder 
narrowing at L4-L5.  There were also moderate anterior spurs 
at L3-L4, a slight superior corner spur at L5, and mild 
anterior spurs at L1-L2 and L2-L3.  There was no 
spondylolysis, but there was a very slight spondylolisthesis 
that was possibly secondary to the degenerative apophyseal 
joint disease.  Final diagnosis was of no bone destruction or 
malignancy, but degenerative changes as described.

The M&ROC again noted the lack of any diagnosis of back 
disorders in service, including at discharge, and the post-
service diagnosis of spondylolysis, which was a congenital 
defect.  The M&ROC also found that the degenerative changes 
found on recent x-ray most likely represented a progression 
of the former diagnosis, and noted that no medical evidence 
linked this disorder to the veteran's military service.

The veteran was notified of the M&ROC's determination and of 
his appellate rights by a letter dated in March 1997.  
However, no appeal was filed within one year of notification 
of the March 1997 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
M&ROC may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final March 1997 
decision includes private treatment records from Bauer 
Chiropractic Office dated from August 1983 to October 1999.  
A clinic admittance intake form from this office indicates 
that in August 1983, the veteran was seen for complaints of 
low back pain of 2 to 3 weeks' duration.  The onset date of 
this pain was indicated to be August 25, 1983, and was said 
to have occurred while the veteran was hauling bales.  The 
veteran indicated that he had suffered from a similar 
condition 10 years earlier in service, and had been treated 
at a Veterans Hospital.  These notes also include a re-
examination form dated in June 1987, at which time the 
veteran presented with a back ailment which had began the day 
before, when he injured his back while carrying a 2-gallon 
pail of water.  A final diagnosis was not rendered at the 
time of either of these reports.

Also relevant are VA outpatient treatment notes dated from 
June 1998 to January 2001.  These records indicate that the 
veteran was seen as a walk-in patient in December 1998 with a 
history of increasing back pain and left-sided radiculopathy.  
The examiner note that a CAT scan and x-rays done in March 
1997 had revealed grade 1 spondylolisthesis, bilateral 
spondylolysis of L5-S1, sensory changes on the right and L4-
L5 area problems. The etiology of these problems was not 
discussed.  The examiner stated that the veteran would be 
scheduled for a MRI to further investigate these problems. 

At the time of a follow-up examination in April 1999, the 
examiner noted that the veteran had undergone the scheduled 
MRI in January 1999, the results of which showed significant 
degenerative joint disease at several levels and grade 1 
spondylolisthesis at L5-S1.  The examiner believed that the 
combination of the degenerative joint disease and the 
spondylolisthesis adequately explained the veteran's low back 
pain.  The examiner did not indicate the cause or onset date 
of these problems.

In July 1999, the veteran complained of an acute exacerbation 
of his back pain.  The examiner noted that the veteran was a 
farmer who had been doing the type of heavy work that was 
required at that time of year.  Following an examination, the 
examiner rendered diagnoses of exacerbation of chronic low 
back strain, muscle spasm, and rule out left S1 
radiculopathy.  The examiner did not discuss the initial 
source of these problems.

Several subsequent VA outpatient treatment notes indicate 
continuing pain management care, with similar diagnoses of 
low back disorders.  Of particular note is a neurology 
consultation note dated in September 2000, at which time the 
following history was noted: 

[the veteran] claims that he has had 
problems with his low back since 1972 
when he injured his back while in the 
service.  He recalls that at that time, 
they were lifting a pump part in the ship 
when he experienced severe low back pain 
and felt a crack in his low back.  He 
apparently saw a doctor then; however, 
they were in the middle of a war and no 
further studies were done.  He left the 
service a few months later, in June of 
1972, and within a few months, sought 
evaluation at the VA Hospital and x-rays 
were taken then, the results of which are 
not available/unknown.

The examiner noted the veteran's report that since then, he 
had suffered from chronic low back pain that had been getting 
worse with age.  He also noted that the veteran worked as a 
farmer, and that he realized that his symptoms were probably 
worsened by the kind of work that he did.

Final impressions included chronic low back pain, radiating 
down the left lower extremity, with evidence of lumbar 
degenerative disease, multilevel.

In addition, the veteran has submitted several statements 
from friends and family members, including his sister, his 
wife, his niece, his daughter, and a friend, all of which 
were received by VA in July 2001.  These statements all 
attest to the veteran's honesty, and to the fact that the 
veteran had told them that he injured his back in service, 
while working in the engine room of his ship.

Following a review of this evidence, the Board concludes that 
the evidence still does not indicate that the veteran 
suffered a low back injury in service that has resulted in a 
current low back disorder.  The veteran indicated in a 
statement to VA received in May 2000 that he injured his back 
in "late 1971" while lifting a large pump part, and that he 
"went to see one of the ships doctors, but I wasn't given a 
very good examination."  However, a thorough review of the 
veteran's service medical records does not confirm any 
treatment at that time.  As noted at the time of previous 
M&ROC decisions, the veteran's service medical records 
contain only a single instance of complaints of low back pain 
on May 3, 1971.  At that time, the veteran indicated that 
this pain had been present for one day, and stated that there 
had been no trauma.  No diagnosis was rendered at that time.  
No further complaints of back pain were recorded for the 
remaining 15 months of service.  At the time of the veteran's 
report of medical history in August 1972, which would have 
been after the alleged engine room back injury, the veteran 
indicated "No" to the question of whether he had ever had 
or currently had recurrent back pain, and the report of 
medical examination at separation, also dated in August 1972, 
indicated no spine or other musculoskeletal abnormalities.

The Board notes that in a statement received by VA in May 
2001, the veteran indicated that he was trying to locate an 
individual who had witnessed his inservice back injury to ask 
him for a lay statement in support of his claim.  However, to 
date no such statement has been received.

However, even if the Board were to concede that such an 
injury occurred, based on the credible and consistent 
accounts by the veteran and his relatives, there is still no 
evidence which indicates that this injury resulted in a 
subsequent disability.  As noted above, the veteran stated on 
several occasions that he sought treatment at the Fargo, 
North Dakota VAMC shortly after discharge from service, at 
which time 
x-rays were taken which showed a back disorder.  This account 
is corroborated by the veteran's claims file, which contains 
a report of a VA examination at that facility in December 
1972, at which time the veteran complained of "pain in the 
lower part of back when bending over, lifting things, or 
getting in and out of car."  However, this examiner 
attributed these complaints to congenital or developmental 
defects of the spine, particularly spondylolysis 
interarticulars and fusion defects at L5.  X-rays taken at 
that time were noted to be "otherwise negative" for any 
acquired low back disorder.  As noted at the time of prior 
M&ROC decisions, congenital or developmental defects as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).

The next instances of complaints of back problems found in 
the record are in August 1983 and June 1987.  On both 
occasions, the veteran's low back pain was attributed to 
acute job-related injuries.  While the record contains 
numerous diagnoses of back disorders in the 1990's, some two 
decades following the veteran's discharge from active duty, 
none of these diagnoses was indicated to be due to the 
veteran's reported inservice back injury.  Although several 
examiners noted the veteran's history of having injured his 
back in service in late 1971 or 1972, these notation appear 
to merely reflect a recordation of historical information 
relayed by the veteran, rather than indicating a medical 
opinion relating a current back disorder to this time, 
particularly as they were generally contained in the section 
of the reports entitled "Past Medical History" or simply 
"History."  Furthermore, this reported history is not 
supported by the other evidence of record, since, as noted 
above, the veteran's service medical records themselves are 
negative for contemporaneous complaints or diagnoses of, or 
treatment for, a low back injury in late 1971 or 1972.  In 
any case, "evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

The Board therefore determines that while new evidence, in 
the sense that it was not previously of record, has been 
submitted since the time of the prior March 1997 rating 
decision, the evidence is not probative or whether a low back 
disorder was incurred in or aggravated by the veteran's 
active duty service.  Although the evidence submitted would 
support a finding of a current low back disorder, there is no 
competent medical evidence linking such disorder to any 
disease or injury incurred in service many years earlier.

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a low back disorder.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for a low back disorder.  See Graves 
v. Brown, 8 Vet. App. 522, 524-525 (1996) and Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
his claim the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that he suffers from a current low back disorder 
which is related to a disease or injury suffered in service.


ORDER

New and material evidence having not been submitted, service 
connection for a low back disorder is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

